Title: To James Madison from James Monroe, 26 July 1785
From: Monroe, James
To: Madison, James


Dear Sir
New York July 26. 1785.
Since my last a report proposing a change in the first paragraph of the 9th. of the articles of confideration hath been taken up & acted on two days in a committee of the whole. It proposes to invest Congress with power to regulate trade externally & internally. Those in favor of it were of opinion that the exercise of this power in the hands of each State, wod. be less advantageous to its particular interests, than in those of the union, because if in the regulation of trade it was sought 1. to encourage domestic industry in any line, by a tax upon foreign, which however remote at present may hereafter be the case. 2. if to obtain reciprocity in its commercial intercourse with foreign nations, either with or without treaties. 3. if to establish a commercial interest within, in contradistinction to a foreign one, and thereby keep its councils independent of foreign influence. 4. or to raise a naval strength for the publick Safety, all these ends might be obtain’d more effectually by the exercise of the power in the hands of the Union than of each State. For unless they act in concert in every instance instead of counteracting the regulations of other powers, they will become instrumental in their hands to impede & defeat those of each other: that there was but one alternative either to act together or against each other, that the latter plan establish’d deep-rooted jealousies & enmities between them, at the same time that it wod. be unsuccessfull; greater under its operation for any length of time than they wod. have against other powers, since being more convenient & better able to frustrate each others measures, their restrictions must be more severe and pointed agnst each other than agnst other powers. That such a course tended to throw them apart & weaken the present rights of the confideracy. That their interests were nearly similar being all exporting & importing States—that it was of little consequenc[e] whether they exported the same or different materials, since the restrictions which tended to restrain exportation, wod. injure the whole, & they were all equally interested in getting their admission upon the best terms into the ports of foreign powers. That they imported nearly the same materials & of course had the same interest in that line.
   That if there were different interests in every instance the restriction of every measure to 11. States the number propos’d, with the reven[ue] to each State wod. form a sufficient security.
 On the other side it was argued 1. That it was dangerous to concentrate power since it might be turn’d to mischievous purposes; that independent of the immediate danger of intoxication in those entrusted with it, & their attempts on the govrnment, it put us more in the power of other Nations. 2. that the interests of the different parts of the Union were different from each other, & that the regulations which suited the one would not the other part. That 8. States were of a particular interest whose business it wod. be to combine to shackle & fetter the others. 3. that all attacks upon the confideration were dangerous & calculated even if they did not succeed to weaken it. These I think were the principal arguments on either side, tho’ they were carried out into great extent. I think Colo. Grayson inform’d me sometime since he had transmitted to you the report otherwise I shod. now do it. I wish very much your sentiments on the subject.
By the packet we are inform’d that Mr. Adams had arriv’d in London, been presented to the King & well receiv’d. The ceremonial had only taken place when his dispatches were forwarded, so that he had not proceeded to business. Mr. Gardoqui is here; Congress have authoriz’d the Secretary of foreign affrs. to treat with him upon the subject of his mission. I am your friend & servant
Jas. Monroe

P S. I inclose you a treatise of Mr. Mazzai in favor of the port bill in Italian. I promis’d him to attempt a translation of it but really I distrust my knowledge of the language too much to attempt it provided I had leasure, which is not the case; he undertook it upon the desire of Colo. Innes for whom principally the translation is intended. By committing it to you I trust I promote his views more than I shall otherwise have it in my power to do.
